IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 01-40161
                           Summary Calendar



UNITED STATES OF AMERICA

                Plaintiff - Appellee

     v.

SHAWN KEITH BENTON

                Defendant - Appellant

                        --------------------
           Appeal from the United States District Court
                 for the Eastern District of Texas
                       USDC No. 1:99-CR-176-9
                        --------------------
                            June 27, 2002

Before KING, Chief Judge, and HIGGINBOTHAM and BENAVIDES, Circuit
Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Shawn

Keith Benton has requested leave to withdraw as counsel and has

filed a brief as required by Anders v. California, 386 U.S. 738

(1967).   Benton has not filed a response.    Our independent review

of the brief and record discloses no nonfrivolous issue.

Accordingly, the motion for leave to withdraw is GRANTED, counsel



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-40161
                                -2-

is excused from further responsibilities herein, and the APPEAL

IS DISMISSED. 5TH CIR. R. 42.2.